[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             SEPT 07, 2006
                              No. 06-10477                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                D. C. Docket No. 00-00131-CR-ORL-22-KRS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

DEMARCUS MILLER,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (September 7, 2006)

Before BLACK, BARKETT and COX, Circuit Judges.

PER CURIAM:

     Peter Warren Kenny, counsel for Demarcus Miller, in this direct criminal
appeal, has moved to withdraw from further representation of the appellant and filed

a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Our independent review of the entire record reveals that counsel’s assessment

of the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Miller’s revocation of probation and sentence are AFFIRMED.




                                          2